DETAILED ACTION 
The present application, filed on 9/21/2017, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 10/6/2021.   


Status of Claims
Claims 1, 3-11, 13-20 are now pending and have been examined. Claims 2, 12 have been cancelled.


Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a method and a system for trimming test promotions using consumer engagement. 

	First, store, offer and user data are collected and user are segmented based upon purchasing history. 

	Second, a ratio of load to card rate diveided by redemption rate for each segment, as well as consumer engagement for each test promotion are calculated. 

	Finally, the promotion with the lowest consumer engagement is periodically terminated until only optimal promotions remain. 

The invention provides a unique advantage in the area of trimming test promotions using consumer engagement, for it uses a unique mechanism (calculating a ratio of load to card rate diveided by redemption rate for each segment, as well as consumer engagement for each test promotion) to iteratively eliminate less optimal promotions until only the optimal promotions remain. 

The references utilized during the prosecution, which have been made part of the record, are: Aaltonen et al (US 2010/0274661), Krishnamurthy et al (US 2015/0142557), Singh et al (US 2018/0336597), Butler et al (US 2011/0251880), Galperin (US 8,571,930), Kohli et al (US 2006/0253328). 

Aaltonen discloses: The present invention provides a method and system for optimizing advertising campaigns on mobile networks using feedback from the advertisement audience community. When an advertiser is selecting the method to use, the key criterion is the estimated impact of the selected marketing activity. Usually the impact is estimated based on how well the desired target audience is identified and reached, and target audience's expected response to the delivered marketing message. Ultimately, marketing impact turns into the advertiser's ROI (return on investment) measured via e.g. new product purchases based on the executed campaign, or measured increase in brand recognition or loyalty. 

Aaltonen however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Aaltonen does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain. 

Krishnamurthy discloses: A method for adjusting pricing for advertisements of non-guaranteed delivery ("NDG") advertising auctions includes retrieving dwell time information for users that engage advertisements streamed to the users in a display content stream. The method aggregates the advertisements into different groups according to display context (such as advertisement category, viewing device, product in which the advertisement is streamed, etc.) and computes short-click ratios of advertisements in each group based on a short-click threshold assigned to the group and the user dwell time information for the group. The method further determines average dwell time by users on advertisements in respective groups. The method adjusts pricing of the advertisements of a group for NGD bidding based on the short-click ratio and average dwell time of the group, to favor groups having higher dwell times and lower short-click ratios. Prices may be dynamically adjusted across different contexts based on user engagement information. 

Krishnamurthy however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Krishnamurthy does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain.  

Singh discloses: A method including receiving, in a dynamic creative rendering server, a request from a browser or mobile application, the request directed to an ad-creative display, is provided. The method also includes determining an identifier for the mobile device from a publisher website or application accessible to the mobile device, providing the identifier to an advertisement engine, and correlating the identifier with a frequent shopper identification in a lookup table in the advertisement engine, the frequent shopper identification associated with a retailer. The method also includes receiving a playlist including a structured content, processing the structured content and pushing the playlist including the structured content into the browser or mobile application. A system for performing the above method is also provided. 

Singh however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Singh does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain.

Butler discloses: Methods, systems, devices and/or apparatus related to generating, transmitting and/or tracking coupons. Specifically, the disclosed methods, systems, devices and/or apparatus relate to generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels. Some exemplary embodiments may include authenticating consumers and/or coupons. 

Butler however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Butler does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain.  

Galperin discloses: Strategies are described for conducting an advertising campaign using a cost-per-transaction (CPT) pricing model. In this model, the advertiser is charged when an end-user takes some express action in response to viewing the advertisement, such as by clicking on the advertisement, purchasing the advertised asset, performing a registration procedure, and so forth. Various solutions allow for the computation of the expected value of a CPT advertisement when there is a scarcity of data pertaining to the actual performance of the CPT advertisement. 

Galperin however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Galperin does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain.  

Kohli discloses: A system and a method to match advertisement requests with campaigns using targeting attributes, and campaigns are selected for fulfillment of the advertisement request according to a priority algorithm. The targeting uses end user information that is verifiable, and which the user has granted permission to use, improving the granularity and accuracy of the targeting data. The algorithm includes load balancing and campaign state evaluation on a per campaign, per user basis. The algorithm enables control over the frequency and number of exposures for a campaign, optimizing the advertising both from the perspective of the user and the advertiser. 

Kohli however, does not disclose: calculating a ratio of load to card rate divided by redemption rate from historical data for each segment; calculating consumer engagement for each test promotion, of a plurality of test promotions, redemption rates weighted by the calculated ratio for the given segment. Furthermore, Kohli does not disclose: periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain.


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers a computerized methodology of optimizing promotions by trimming promotions from a greater list of promotions. The claim does not recite any downstream promotional or advertising activity, therefore, they do not fall into any of the abstract idea groupings defined by the 2019 PEG or 2019 Revised PEG. 

No further analysis (i.e. Step 2A Prong Two and Step 2B) is required in this situation.

Independent Claim 11 is directed to a system, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 11 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622